PER CURIAM:
The Petition for Rehearing by the panel is granted.
The opinion issued on March 10, 1998 and reported at 136 F.3d 1287, is modified in the following respects. The first paragraph, the last sentence, is modified to read:
Because we conclude that Congress granted state courts exclusive jurisdiction over private actions under the Act, we vacate the judgment of the district court, and remand this case to it with directions to remand the case to the Superior Court of Richmond County, Georgia.
The final sentence of the opinion is modified to read:
Accordingly, we VACATE the judgment of the district court and REMAND this case to the district court with directions to remand the case to the Superior Court of Richmond County, Georgia.
In all other respects, our opinion reported at 136 F.3d 1287 shall remain in full force and effect.